DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Specification
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: “an obtaining unit,” “a receiving unit,” “a generating unit,” and “a transmitting unit” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6, 8-12, 14-15, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshikawa et al. (US 2021/0044793) in view of Lan et al. (US 2011/0227938).
Regarding claim 1, Yoshikawa teaches/suggests: An image processing apparatus (Yoshikawa Fig. 3: image generation device 102) comprising: 
an obtaining unit configured to obtain model data indicating a three-dimensional shape of an object in a space (Yoshikawa [0055]: “Free viewpoint image generation device 102, which is a server that generates free viewpoint images, acquires the camera videos taken by cameras 101 and uses the camera videos to generate a 3D model and a free viewpoint image;” [0047]: “By using multiple camera videos and free viewpoint images, videos viewed from various directions can be acquired and generated. This enables 
a receiving unit configured to receive viewpoint information from an external apparatus, the viewpoint information indicating a virtual viewpoint for a virtual viewpoint image, the virtual viewpoint image depicting the space as viewed from the virtual viewpoint (Yoshikawa [0123]: “First, free viewpoint image generator 204 determines whether the viewpoint information for generating a free viewpoint image is received from display device 103 (S271).”); 
a generating unit configured to generate image data, based on the received viewpoint information (Yoshikawa [0124]: “If the viewpoint information is received (Yes at S271), free viewpoint image generator 204 generates a free viewpoint image viewed at the designated time from the viewpoint indicated by the received viewpoint information (S272).”); and 
a transmitting unit configured to transmit the generated image data to the external apparatus (Yoshikawa [0125]: “Finally, free viewpoint image generator 204 transmits the generated free viewpoint image to display device 103 (S273).”).
Yoshikawa further teaches/suggests:
a first portion of the obtained model data (Yoshikawa [0112]: “3D model generator 203 may also stream the data on the generated 3D model as appropriate.” [Streaming the model data meets the claimed first portion.]); 
transmit a second portion of the obtained model data different from the first portion to the external apparatus (Yoshikawa [0111]-[0112]: “Finally, 3D 
Yoshikawa does not teach/suggest:
a virtual viewpoint image to be generated by the external apparatus based on data transmitted from the image processing apparatus; 
generate image data by rendering a first portion of the obtained model data; 
Lan, however, teaches/suggests:
a virtual viewpoint image to be generated by the external apparatus based on data transmitted from the image processing apparatus (Lan [0077]: “In this embodiment, at least two image streams of the virtual world scene are received at the client at step S1401', and at step S1403', the at least two image streams are merged into a single image stream for playing.”); 
generate image data by rendering a first portion of the obtained model data (Lan [0033]: “The rendering agent 202 performs the rendering to generate rendering results based on the 3D scene data from the simulation server 201. The rendering agent, from the rendering results, generates a streaming media suitable for the client's corresponding avatar and the streaming media is sent to the client 210.”); 
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the image data of Yoshikawa 

Regarding claim 2, Yoshikawa as modified by Lan teaches/suggests: The image processing apparatus according to claim 1, wherein the first portion of the model data is data indicating a three-dimensional shape of at least one of a plurality of objects in the space (Yoshikawa [0047]: “By using multiple camera videos and free viewpoint images, videos viewed from various directions can be acquired and generated. This enables providing videos that meet the needs of various viewers (for example, a close-up video of a player A or a long-shot video).”).

Regarding claim 3, Yoshikawa as modified by Lan teaches/suggests: The image processing apparatus according to claim 2, wherein the at least one object is selected based on a type of the object (Yoshikawa [0047]: “By using multiple camera videos and free viewpoint images, videos viewed from various directions can be acquired and generated. This enables providing videos that meet the needs of various viewers (for example, a close-up video of a player A or a long-shot video).”). A player meets the claimed type.

Regarding claim 4, Yoshikawa as modified by Lan teaches/suggests: The image processing apparatus according to claim 2, wherein the at least one object is selected based on a distance between the virtual viewpoint and the object (Yoshikawa [0047]: “By using multiple camera videos and free viewpoint images, 

Regarding claim 5, Yoshikawa as modified by Lan teaches/suggests: The image processing apparatus according to claim 2, wherein the at least one object is selected based on a distance between a specific object among the plurality of objects and each of the other objects (Yoshikawa [0047]: “By using multiple camera videos and free viewpoint images, videos viewed from various directions can be acquired and generated. This enables providing videos that meet the needs of various viewers (for example, a close-up video of a player A or a long-shot video).”). A close-up video of a player among other players meets the claimed distance.

Regarding claim 6, Yoshikawa as modified by Lan teaches/suggests: The image processing apparatus according to claim 2, wherein the receiving unit receives interest information indicating a point of interest of a user from the external apparatus, and the at least one object is selected based on the interest information (Yoshikawa [0047]: “By using multiple camera videos and free viewpoint images, videos viewed from various directions can be acquired and generated. This enables providing videos that meet the needs of various viewers 

Regarding claim 8, Yoshikawa as modified by Lan teaches/suggests: The image processing apparatus according to claim 1, wherein the obtaining unit generates the model data based on a plurality of captured images obtained by capturing images of the space from different directions with a plurality of image capturing apparatuses (Yoshikawa [0055]: “Free viewpoint image generation device 102, which is a server that generates free viewpoint images, acquires the camera videos taken by cameras 101 and uses the camera videos to generate a 3D model and a free viewpoint image.”).

Regarding claim 9, Yoshikawa is silent regarding: The image processing apparatus according to claim 1, wherein the model data is point cloud data, voxel data, or mesh data. Lan further teaches/suggests mesh data (Lan Fig. 10: the illustrated mesh model). Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the 3D model of Yoshikawa to include mesh data as taught/suggested by Lan for 3D modeling.

Regarding claim 10, Yoshikawa as modified by Lan teaches/suggests: The image processing apparatus according to claim 1, wherein the virtual viewpoint image is generated by synthesizing the image data transmitted from the image 

Regarding claim 11, Yoshikawa as modified by Lan teaches/suggests: The image processing apparatus according to claim 10, wherein the transmitting unit further transmits distance information to the external apparatus, the distance information used for the synthesizing and indicating a distance between the virtual viewpoint and the object (Yoshikawa [0061]: “If the camera video includes depth information, 3D model generator 203 may generate the 3D model using the depth information;” Lan [0061]: “As illustrated in FIG. 11A, an exemplary scene corresponding to the camera module N includes objects 1 to 5 with mutually different patterns, where object 1, object 2, object 4 and object 5, in sequence, are increasingly further away from a camera module N located in the virtual world … As to the point, and as illustrated in FIG. 11A, in order to render 

Regarding claim 12, Yoshikawa as modified by Lan teaches/suggests: The image processing apparatus according to claim 1, wherein the receiving unit receives scene information from the external apparatus, the scene information specifying a scene corresponding to the virtual viewpoint image to be generated (Yoshikawa [0086]-[0087]: “For example, although FIG. 7A shows an example in which time information and place information are input as exemplary input information, other types of information may also be adopted as long as the information allows the user to select a video that covers the time desired for generating a free viewpoint image … In addition to the content of setting screen 401A, setting screen 401B includes candidate information display section 413 that displays the candidate information. The candidate information is, for example, thumbnail images of a video of a certain place imaged at predetermined time intervals.”), and the obtaining unit obtains the model data indicating a three-dimensional shape of an object in the scene specified by the received scene information (Yoshikawa [0110]: “If the designated-time information is received (Yes at S251), 3D model generator 203 generates a 3D 

Claims 14 and 15 recite limitations similar in scope to those of claims 1 and 2, respectively, and are rejected using the same rationales.

Claim 17 recites limitations similar in scope to those of claim 1 and is rejected using the same rationale. Yoshikawa as modified by Lan further teaches/suggests a non-transitory computer-readable storage medium storing a program (Yoshikawa [0044]: “These general and specific aspects may be implemented to a system, a method, an integrated circuit, a computer program, or a computer-readable recording medium.”).

Claims 7 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshikawa et al. (US 2021/0044793) in view of Lan et al. (US 2011/0227938) as applied to claims 2 and 15 above, and further in view of Vlietinck (US 2009/0225076).
Regarding claim 7, Yoshikawa as modified by Lan does not teach/suggest: The image processing apparatus according to claim 2, wherein the at least one object is selected based on a bandwidth of a communication channel to which the image processing apparatus is connected, such that a size of data transmitted from the image processing apparatus does not exceed the bandwidth of the communication channel. Vlietinck, however, teaches/suggests selected based on a bandwidth of a communication channel to which the image processing maximum allowed bandwidth usage and maintain the given number of images per second. In case of lossy video compression the client user may further specify the desired image quality such as for example medium, high, very high. This image quality in addition to the given number of images per second and given maximum allowed bandwidth usage will determine the reduced resolution image size the server will choose.”). Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the size of the image data of Yoshikawa as modified by Lan to be reduced as taught/suggested by Vlietinck to be below the maximum allowed bandwidth usage.

Claim 16 recites limitations similar in scope to those of claim 7 and is rejected using the same rationale.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshikawa et al. (US 2021/0044793) in view of Lan et al. (US 2011/0227938) as applied to claim 1 above, and further in view of Yang et al. (US 2013/0342550).
Regarding claim 13, Yoshikawa as modified by Lan does not teach/suggest: The image processing apparatus according to claim 1, wherein the image data transmitted from the image processing apparatus includes partial image data subjected to lossless compression and partial image data subjected to lossy compression. Yang, however, teaches/suggests image data subjected to lossless compression and image data subjected to lossy compression (Yang [0051]: “However, when the control unit 114 finds that the buffer device 106 fails to have enough free storage space for buffering the partial compressed image generated during the lossless compression (step 406), the control unit 114 disables the lossless compression, and enables the lossy compression to generate the desired compressed image by compressing the original RO image (step 408).”). Yang further discloses in [0002]: “Thus, there is a need for an innovative buffer management design which can reduce the buffer size for cost reduction without image quality degradation.” Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the image data of Yoshikawa as modified by Lan to be compressed as taught/suggested by Yang for cost reduction without image quality degradation.

As such, Yoshikawa as modified by Lan and Yang teaches/suggests wherein the image data transmitted from the image processing apparatus includes partial image data subjected to lossless compression and partial image data subjected to lossy compression (Lan [0077]: “In this embodiment, at least two image streams of the virtual world scene are received at the client at step S1401', and at step S1403', the at least two image streams are merged into a single image stream for playing;” Yang [0051]: “However, when the control unit 114 finds that .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 10271040 – dynamic angle viewing
US 2016/0192009 – video delivery
US 2019/0335166 – area of greatest interest
US 2020/0106968 – free viewpoint video
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH-TUAN V NGUYEN whose telephone number is 571-270-7513. The examiner can normally be reached on M-F 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANH-TUAN V NGUYEN/
Primary Examiner, Art Unit 2611